DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 11/07/2018.
Claims 1-6 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/07/2019 and 05/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and

(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A method for designing a cross-sectional shape of a fuselage taken on a plane perpendicular to a length direction of a flying body having the fuselage that extends in the length direction, in which the cross-sectional shape of the fuselage is a non-circular shape, the method comprising:
setting an initial cross-sectional shape that is a shape of an initial cross-section of the fuselage; 
a load application step of applying a pressurized load to the fuselage having the initial cross-sectional shape; and 
a design shape setting step of acquiring a cross-sectional shape of the fuselage after the pressurized load is applied as a design cross-sectional shape of the fuselage.

The limitation of “an initial setting step of setting an initial cross-sectional shape that is a shape of an initial cross-section of the fuselage” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III). For example, “setting an initial cross-sectional shape” in the context of the claim which encompass a user manually and/or mentally processing information.

The limitation of “a load application step of applying a pressurized load to the fuselage having the initial cross-sectional shape” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “applying a pressurized load” in the context of the claim which encompass a user manually and/or mentally processing information.

The limitation of “a design shape setting step of acquiring a cross-sectional shape of the fuselage after the pressurized load is applied as a design cross-sectional shape of the fuselage” 

Under step 2A prong two, this judicial exception is not integrated into practical application because there is no any additional elements. 

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of a cross-sectional shape of a fuselage, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to designing a cross-sectional shape of a fuselage beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method for designing a cross-sectional shape of a fuselage according to claim 1, further comprising a confirmation step of determining whether a bending moment generated in the fuselage obtained in the load application step is equal to or smaller than a predetermined regulated bending moment, wherein in a case where it is determined in the confirmation step that the bending moment is equal to or smaller than the regulated bending moment, the cross-sectional shape of the fuselage before the pressurized load is applied is acquired as the design cross-sectional shape of the fuselage, in the design shape setting step, and in a case where it is determined in the confirmation step that the bending moment is larger than the regulated bending moment, the cross-sectional shape of the fuselage after the pressurized load is applied is re-set as the initial cross-sectional shape, alone or in combination, under its broadest reasonable interpretation, cover performance of the 

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method for designing a cross-sectional shape of a fuselage according to claim 1, further comprising: a limiting condition setting step of setting a spatial limiting condition inside the fuselage; and a limiting condition determination step of determining whether the design cross-sectional shape of the fuselage satisfies the limiting 

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method for designing a cross-sectional shape of a fuselage according to claim 3, further comprising: a rigidity adjustment step of adjusting, in a case where it is determined in the limiting condition determination step that the design cross-sectional shape of the fuselage does not satisfy the limiting condition, a rigidity distribution in the design cross-sectional shape of the fuselage so that the design cross-sectional shape of the fuselage satisfies the limiting condition, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claims 5 and 6, similar analysis as claim 1 is applied.

Additional 35 USC § 101 rejection:
As per Claim 5: Claim 5 recites an initial setting step, and a design shape setting step, which are merely software per se. Therefore, the “system” claim as a whole is software per se and non-statutory.
As per Claim 6: the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A design program” is simply a software than be one of the four categories (such as process, machine, manufacture, or composition of matter). It may be amended to include “A storage device stores a design program that executed by a design device…”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, 


Claim 2 recites “a confirmation step of determining whether a bending moment generated in the fuselage obtained in the load application step is equal to or smaller than a predetermined regulated bending moment, wherein in a case where it is determined in the confirmation step that the bending moment is equal to or smaller than the regulated bending moment, the cross-sectional shape of the fuselage before the pressurized load is applied is acquired as the design cross-sectional shape of the fuselage, in the design shape setting step, and in a case where it is determined in the confirmation step that the bending moment is larger than the regulated bending moment, the cross-sectional shape of the fuselage after the pressurized load is applied is re-set as the initial cross-sectional shape”. However, the whole limitation is not clearly defined. Therefore, it is vague and indefinite.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a load application step”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2010/0200697 A1 issued to Sankrithi et al.

1. Sankrithi et al discloses a method for designing a cross-sectional shape of a fuselage taken on a plane perpendicular to a length direction of a flying body having the fuselage that extends in the length direction (See: par [0062] composite-body fuselage shell having a near-elliptical cross section as a function of its length), in which the cross-sectional shape of the fuselage is a non-circular shape (See: par [0044] a design having a non-circular cross section), the method comprising: 
an initial setting step of setting an initial cross-sectional shape that is a shape of an initial cross-section of the fuselage (See: par [0062] composite-body fuselage shell having a near-elliptical cross section as a function of its length); 
a load application step of applying a pressurized load to the fuselage having the initial cross-sectional shape (See: par [0042] a fuselage shell is considered as a “near elliptical” cross sectional shape; par [0043] the critical design loads around the circumferential perimeter of a near-elliptical shell….vary at different longitudinal fuselage location, or stations, depending not 
a design shape setting step of acquiring a cross-sectional shape of the fuselage after the pressurized load is applied as a design cross-sectional shape of the fuselage (See: par [0044] achieving an optimized, lightweight structure, or shell, for such near-elliptical cross section fuselage shells presents a design challenge because of the structural and weight penalties involved in implementing a design having a non-circular cross-section, especially those associated with internal pressurization effect; par [0070] the tailored frame will be substantially lighter in weight than a conventional frame of a constant depth that is designed to react the peak bending moment in the shell).  

3. Sankrithi et al discloses the method for designing a cross-sectional shape of a fuselage according to claim 1, further comprising: a limiting condition setting step of setting a spatial limiting condition inside the fuselage (See: par [0006]] provides methods for weight-optimizing, i.e., minimizing the weight of, an internally pressurized, composite fuselage structure for an aircraft having a near-elliptical shape by “tailoring,” i.e., selectively varying selected structural attributes of substantially every element of the fuselage as a function of at least the angular coordinate phi of a cylindrical coordinate system of the fuselage, so as to effectively “react,” i.e., to sustain without failure; par [0045] near-elliptical shell and typically many structural, such as skin thickness, composite tape ply direction, frame depth, …can be “tailors,” i.e. selectively modified, as function of the elevation angle phi such that the weight of the shell required to withstand, or effectively react, the specified design loads acting thereon, including any safety 

4. Sankrithi et al discloses the method for designing a cross-sectional shape of a fuselage according to claim 3, further comprising: a rigidity adjustment step of adjusting, in a case where it is determined in the limiting condition determination step that the design cross-sectional shape of the fuselage does not satisfy the limiting condition (See: par [0035] optimally selected adjustments of selected structural attributes to more closely match critical design loads as function of the roll elevation angle measured around the centerline axis of the cross-section; par [0055] adjusting the angular orientation of the plies of composite tapes of the surface of the shell to angles other than the conventional orientations to effectively react design loads acting at specific location in a fuselage shell), a rigidity distribution in the design cross-sectional shape of the fuselage so that the design cross-sectional shape of the fuselage satisfies the limiting condition (See: par [0035] optimally selected adjustments of selected structural attributes to more closely match critical design loads as function of the roll elevation angle measured around the centerline axis of the cross-section; par [0043] the distribution of critical 

As per Claims 5 and 6: The instant claims recite substantially same limitation as the above rejected claim 1, and therefore rejected under the same rationale.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        02/03/2022